DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Current Status of 16 / 914618
Claims 1-5 are pending and examined on the merits.
Information Disclosure Statement
The information disclosure statement filed 17 September 2020 is acknowledged and considered.
Claim Objections
Claim 3 is objected to because of the following informalities:  it does not end with a period.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10696645. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons: a composition comprising a solid dialkyl furan 2,5-dicarboxylate of at least 99.5 weight percent is recited in claim 1; in claim 3, a solid dimethyl furan 2,5-dicarboxylate is recited with the same weight percent as claim 1.  This rejection is an anticipatory-type double patenting rejection because the weight percent of DAFD in US 10696645 is encompassed by the 98 weight % of the examined claims.  

    PNG
    media_image1.png
    346
    414
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    345
    407
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 1-5 are not allowed.
The following is an examiner’s statement of reasons for allowance: OBRECHT (Helvetica Chimica Acta, 1997, 80, 531-537) describes compound 1g, which is prepared from compound 4g (page 533, scheme 2; page 532, scheme 1).  Compound 1g is not anticipatory or obvious over a composition of claim 1 for multiple reasons: the geterocyclic ring is a thiophene not a furan; and examined claims 1 and 3 require the presence of a 5-(dialkoxymethyl)furan-2-carboxylic acid and alkyl 5-(diallkoxymethyl)furan-2-carboxylate.  Synthetic scheme 2 shows no formation of either of these compounds.   

    PNG
    media_image3.png
    220
    477
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    87
    558
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    416
    531
    media_image5.png
    Greyscale




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699